Citation Nr: 0938163	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for major depression.  In June 2008, the Board issued a 
decision that reopened the Veteran's claim and denied service 
connection for an acquired psychiatric disability.  The 
Veteran appealed that June 2008 Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion for Remand, in an April 2009 Order, the Court 
remanded the claim for service connection for an acquired 
psychiatric disability to the Board for readjudication in 
accordance with the Joint Motion.


FINDING OF FACT

It is as likely as not that the Veteran's psychiatric 
disability, diagnosed as major depressive disorder, is 
related to his active service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is warranted.  
38 U.S.C.A. § §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  As discussed in detail below, sufficient evidence is 
of record to grant the benefit sought on appeal.  Therefore, 
no further development is needed.
A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for bipolar disorder which is classified as a 
psychosis if manifest to a degree of 10 percent or more 
within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's psychiatric 
disability, diagnosed as major depressive disorder, is 
related to his active service.

The Veteran's service treatment records indicate that the 
Veteran was treated for complaints of myalgia and malaise 
with stomach cramps in August 1987.  At that time, it was 
noted that the Veteran had a depressed mood.  However, the 
Veteran was diagnosed with viral malaise as opposed to 
depression.  Although a mental health consultation was 
recommended at that time, there is no indication that the 
Veteran underwent such a consultation.

The Veteran was admitted to Tripler Army Medical Center for 
two days in August 1990 because of his inability to cope with 
his upcoming divorce.  He was subsequently diagnosed with 
adjustment disorder with mixed emotional distress due to 
marital problems and dependent personality disorder.  The 
Veteran's mental condition upon separation from service in 
February 1992 is unknown because he waived a medical 
examination.

Private treatment records show that the Veteran underwent 
psychiatric treatment from August 1993 to December 1995, at 
which time he was diagnosed with major depression and 
moderate concomitant anxiety.

The Veteran underwent a VA mental examination in April 1995.  
However, no diagnosis was rendered because the Veteran's 
service treatment records were not associated with the claims 
folder.  An addendum to the April 1995 examination was 
provided during a psychiatric board examination in July 1995 
at which time the Veteran was diagnosed with major depression 
and schizoid personality disorder.

In May 1995, the Veteran underwent a VA psychological 
screening.  He reported that he had not received VA 
psychiatric treatment and was not taking medication for a 
psychiatric disability.  He was diagnosed with dysthymic 
disorder and schizoid personality disorder.

During an RO hearing in April 1996, the Veteran and his aunt 
testified that he had a nervous condition that was related to 
service.

The Veteran underwent a VA mental disorders examination in 
June 1997 at which time he presented with complaints of 
continuous depression.  Upon examination, his mood was 
depressed and his affect blunted.  He was diagnosed with 
major depression and schizoid personality disorder.

According to an April 1998 determination from the Social 
Security Administration (SSA), the Veteran became disabled 
for SSA purposes in August 1993 due to a severe affective 
disorder.  The SSA defined an affective disorder in the April 
1998 decision as a disability characterized by a disturbance 
of mood accompanied by a depressive syndrome.

An April 1999 private treatment record reflects a diagnosis 
of depression with psychotic traits of moderate intensity.  
The therapist and psychiatric consultant noted that his 
condition limited him from remunerative activity.

The Veteran underwent a third VA mental examination in 
September 2003.  After reviewing the claims folder and 
conducting a mental status interview, the examiner opined 
that he had a severe major depressive disorder without 
psychotic features.  When asked whether it was as likely as 
not that the Veteran's neuropsychiatric condition occurred 
during service or within one year from separation, the 
examiner responded in the negative.  The examiner further 
opined that the Veteran's present mental disorder diagnosed 
as a major depression is a different disease, not related to 
the adjustment disorder precipitated by marital problems that 
was diagnosed in service.

The Veteran submitted a handwritten VA medical record in 
January 2006.  In it, the author stated, "To the best of my 
knowledge the diagnosis of adjustment disorder by Tripler 
Army Hospital was completely erroneous.  The depressive root 
for which [the] patient was prescribed antidepressant 
medication was the prodromal symptoms of the severe and 
chronic major depression that [the] patient is suffering 
[from] for which Social Security benefits were granted.  Far 
beyond reasonable doubt [the] condition has to be considered 
service-connected in nature."

The Veteran submitted an August 2009 private report from a 
clinical psychologist who indicated that she reviewed the 
pertinent records from the Veteran's claims file, including 
inpatient and outpatient medical records and psychiatric 
notes, a psychological evaluation, diagnostic reports, the 
transcript of his August 1996 hearing, several rating 
decisions, and statements from the Veteran and his treating 
psychologist.  She opined that the Veteran's mental disorder 
was related to his service.  The psychologist further opined 
that while the record reflects diagnoses of adjustment 
disorder with mixed emotional features, major depressive 
disorder, dysthymic disorder, depressive disorder NOS, 
paranoid schizophrenia, and schizoaffective disorder, the 
Veteran's psychiatric disability is most accurately described 
as major depressive disorder, in part, because it was the 
most frequent diagnosis of record.  The psychologist 
explained that the diagnosis was not inconsistent with 
diagnoses other than major depressive disorder, "because the 
vast majority were other mood disorders with depressive 
symptoms."  The psychologist considered a November 1995 
private opinion that the Veteran had poor adaptation to 
civilian life after discharge from service and that his 
frustration in his military career being cut short depressed 
him to a degree that he was disabled from remunerative work.  
However, in May 1995 a VA examiner opined that the Veteran 
accepted his discharge from service during a reduction in 
force shortly after being promoted as he began to experience 
difficulties handling his leadership role.  Most importantly, 
the psychologist also considered and discussed statements 
from the Veteran, as well as testimony by the Veteran and his 
aunt that he could not adjust to society, had "changed a 
lot," and had been unable to work since his discharge from 
service.  The psychologist noted that the VA examiner's [May 
1995] report suggested that the Veteran's decline in 
functioning as a leader was related to his discharge which 
suggested that he had continued to suffer emotional problems.  
In addition, his aunt stated that soon after his discharge 
from service, he secluded himself in the mountains and was 
unable to work.  The psychologist opined that the Veteran's 
adjustment disorder is related to his major depressive 
disorder.  Therefore, he suffered with recurrent major 
depressive disorder that is related to his service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the August 2009 private opinion is 
the most persuasive evidence.  In August 2009, a private 
psychologist opined that the Veteran's major depressive 
disorder is related to his service.  The opinion was made 
based upon a thorough review of the claims file including 
inpatient and outpatient medical records and psychiatric 
notes; a psychological evaluation; diagnostic reports; the 
transcript of his April 1996 hearing; several rating 
decisions; and statements from the Veteran, his aunt, and his 
treating psychologist.  The psychologist's opinion was 
supported by a well-reasoned rationale and the psychologist 
considered the Veteran's statements regarding the continuity 
of symptomatology since his service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

The Board has considered the September 2003 VA opinion that 
the Veteran's psychiatric disability was not related to his 
service.  However, while that opinion has probative value, it 
was not based on a recent examination and is unsupported by a 
well-reasoned rationale.  Most importantly, it does not 
appear that the examiner considered the Veteran's statements 
regarding the continuity of symptomatology since his service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the 
Board has considered the January 2006 VA opinion that the 
Veteran's psychiatric condition is related to his service.  
However, while that opinion has probative value it is 
unaccompanied by any treatment records or recent examination 
and is unsupported by any rationale, though it is supportive 
of the August 2009 private opinion.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection for major depressive disorder is warranted.  After 
reviewing the evidence, the Board finds that there is a 
reasonable basis to find that it is as likely as not that at 
least some degree of the Veteran's major depressive disorder 
is related to his service.  Therefore, the Board finds that 
service connection for major depressive disorder is 
warranted.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


